



COURT OF APPEAL FOR ONTARIO

CITATION: Gallos v. Toronto (City), 2014 ONCA 818

DATE: 20141120

DOCKET: M44169

(C49733)

Feldman, Juriansz and MacFarland JJ.A.

BETWEEN

William Gallos

Moving Party

and

City of Toronto

Respondent

William Gallos, in person

Heard: In Writing

Motion heard in writing under rule 2.01.02(1) of the
Rules
    of Civil Procedure
.

ENDORSEMENT

[1]

On November 30, 2009, this court dismissed the moving partys appeal
    from the decision of Trotter J. dated November 14, 2008, which dismissed the
    application for an order to issue a building permit for a restaurant that would
    exceed the size permitted by the zoning by-law based on an alleged pre-existing
    legal non-conforming use. On September 12, 2013, the court considered and
    dismissed an application by the moving party to reopen its 2009 decision and to
    file fresh evidence. The basis for the dismissal was: The evidence proposed to
    be filed does not meet the test for the admission of fresh evidence on an
    appeal, nor the criteria for reopening a decision of this court under rule
    59.06 of the
Rules of Civil Procedure
.

[2]

The moving party has now again moved to set aside this courts November
    2009 decision. He filed a motion record and factum. He refers to information he
    received as of May 17, 2014. The source of this information is unclear. On its
    face, the moving party has not established that it meets the test for the
    admission of fresh evidence, including how it would have affected the outcome
    of the appeal.

[3]

The motion does not meet the criteria for re-opening a decision of the
    court under rule 59.06.

[4]

This motion, asking again to reopen a 2009 decision of this court from
    which leave to appeal to the Supreme Court of Canada was denied, is another
    attempt to reargue the same case. It is frivolous and vexatious and constitutes
    an abuse of process of the court.

[5]

The motion is dismissed under rule 2.1.02(1), and the court orders under
    rule 2.1.02(3) that the moving party is prohibited from making any further
    motions in the proceeding without leave of the court. In light of the written
    submissions the moving party filed with the motion, no further notice to the
    moving party is required.

K. Feldman J.A.

R.G. Juriansz J.A.

J. MacFarland J.A.


